DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JINO PINCKNEY,
                               Appellant,

                                       v.

                          AMANDA FREEMAN,
                              Appellee.

                               No. 4D14-4688

                           [October 14, 2015]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
DVCE12-2899 (59).

   Jino Pinkney, Defuniak Springs, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed. See Reed v. Giles, 974 So. 2d 624, 625 (Fla. 4th DCA 2008);
Jackson v. Echols, 907 So. 2d 1247 (Fla. 3d DCA 2006).

WARNER, CIKLIN, and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.